Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northgate Reports Strong Second Quarter Operating Cash Flow of $50 Million Gold Production on Target at 93,377 Ounces VANCOUVER, Aug. 10 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation (TSX: NGX; NYSE Amex: NXG) today reported net earnings of $5,402,000 or $0.02 per diluted common share and excellent cash flow from operations of $49,997,000 or $0.19 per diluted common share for the second quarter of 2009. << Second Quarter 2009 Highlights - Generated excellent cash flow from operations of $50 million - Total production of 93,377 ounces of gold and 13.8 million pounds of copper, which is in line with the second quarter production forecast - Average net cash cost of production was $465 per ounce of gold - Gold sales totalled 100,572 ounces at a realized price of $924 per ounce and copper sales totalled 14.9 million pounds at a realized price of $2.65 per pound - Announced a positive Pre-Feasibility Study for the Young-Davidson project - Targeting a 15-year mine-life with 2.8 million ounces of proven and probable reserves - After-tax operating cash flow of $736 million, net present value ("NPV") of $370 million using a 5% discount rate, with an Internal Rate of Return ("IRR") of 18.4% (based on a gold price of $925 per ounce) - Net asset value of Cdn$1.70 per share - Signed an Impact and Benefits Agreement ("IBA") with the Matachewan First Nation - The IBA establishes a framework for the permitting and development of a mine on the Young-Davidson property and sets out a variety of co-operative initiatives between the Matachewan First Nation and Northgate - Identified approximately 870,000 tonnes of additional mineral reserves containing 93,000 ounces of gold at Stawell, extending the mine-life until Q2-2012 - Ratified a three-year collective agreement with the employees at the Fosterville Gold mine >> Ken Stowe, President and CEO, stated: "Once again, we have delivered a strong quarter, achieving our production forecast, generating excellent cash flow from operations and increasing gold reserves at our Stawell mine in Australia. More importantly, we have taken two giant steps forward towards fulfilling our vision of building a new mine on the Young-Davidson property by signing an IBA with the Matachewan First Nation and by completing a positive Pre-Feasibility study for the project. The Pre-Feasibility outlines a 15-year mine-life with average annual gold production of 170,000 ounces at a net cash cost of $333 per ounce. Together with the ounces we delineated at Stawell, Northgate's gold reserves have grown by over 200% since the end of last year and we expect to have further exploration success at Stawell, Fosterville and Young-Davidson in the second half of 2009. With cash on hand of $121 million and a robust price environment for both gold and copper, we are well positioned to finance the development of the Young-Davidson mine and are actively evaluating acquisitions that will add to our near term production profile and generate value for our shareholders." Executive Overview Financial Performance Northgate Minerals Corporation ("Northgate" or "the Corporation") recorded consolidated revenue of $130,297,000 in the second quarter of 2009, compared with $138,880,000 in the same period last year. Revenues were lower in the current quarter compared to the same quarter one year ago due to a large drop in realized copper prices from $4.10 to $2.65 per pound and a 6% drop in copper sales, which were partially offset by a 12% increase in gold production. Net earnings were $5,402,000 or $0.02 per diluted share in the second quarter of 2009, compared with net earnings of $1,847,000 or $0.01 per diluted share for the corresponding quarter of 2008. Cash flow from operations was $49,997,000 or $0.19 per diluted share in the second quarter of 2009, compared with $40,859,000 or $0.16 per diluted share for the corresponding quarter of 2008. Per share data is based on the weighted average diluted number of shares outstanding of 256,469,123 in the second quarter of 2009 and 255,745,076 in the corresponding quarter of 2008. As of August 7, 2009, the
